                       UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE


Clinton Strange
                                  Plaintiff,
v.                                                    Case No.: 3:18−cv−01071

HealthStream, Inc., et al.
                                  Defendant,

                               ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 1/18/2019 re [33].


                                                                         Clerk of Court
                                                         s/ Jeremy Medley, Deputy Clerk




 Case 3:18-cv-01071 Document 34 Filed 01/18/19 Page 1 of 1 PageID #: 339
